DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Applicant’s Amendment filed January 26, 2021.  Claims 1-12 are pending in this case.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021, has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1, 5, and 9, that the claims are properly supported by the specification. More specifically, Applicant argues that that the specification need not disclose every detail, but only enough so that one of ordinary skill could make and use the invention from the disclosure. 
Examiner respectfully disagrees.
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (MPEP 2161.01 (I))
Applicant further refers to the Specification at par 146 “The customer’s financial institution server “determines ... the secondary escrow account from the pointers included in the transfer escrow command”, as support for the said claim language.
Examiner respectfully disagrees.
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc.
In this case, the Specification at par 146 recites “The customer’s financial institution server “determines ... the secondary escrow account from the pointers included in the transfer escrow command”.  The specification is determining, i.e., indicating which database, and not locating, i.e., telling us where the database is. 
Applicant argues, regarding claim 1, that nothing in the cited references teaches, discloses or suggests multilayer tokens.
Examiner respectfully disagrees.
Babonneau et al teaches that the tokens are multi-layer tokens (par 60 “multi-layer token”).
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests a memory storing a token database of multi-layer tokens, each said multi-layer token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first of the encrypted data layers, the first of the encrypted data layers including a database pointer and at least one rule.
Examiner respectfully disagrees.
Dill teaches a memory storing a token database of tokens (abs, par 35 “vaults store and manage tokens”). 
Dill teaches a database pointer and at least one rule. (par 104 “-- The token registry database 202A may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token” (in other words, a pointer, a variable whose value is a location in the computer's memory). “The token registry database 202A and the token processing computer 202B may be configured to provide services associated with the token registry including, for example, payment account registration, token generation, token issuance, token authentication and activation, token exchange, token routing, token assurance level generation, token life-cycle management, and (in other words a rule – or a set list of what is allowed). “In some embodiments, different entities can communicate with and obtain services provided by the network token system 202 using their respective interfaces with the network token system 202.”, also par 33).  
Babonneau et al (US 2007/0058548) teaches that the tokens are multi-layer tokens (par 60 “multi-layer token bucket”).
Mont teaches a primary encrypted data layer including the first encrypted data layer (par 22 “to repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed.”)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont in order to obtain greater transaction security.
Applicant argues, regarding claim 1, that nothing in the cited references teaches, discloses or suggests deriving a first decrypted data layer from one of the multi-layer tokens.
Examiner respectfully disagrees.
Mont teaches deriving a first decrypted data layer from one of the multi-layer tokens. (par 22 “to repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed.”)
Baboneau by itself does not does not ameliorate the deficiency of Dill, but rather it is the combination of Babonneau and Mont that does so.
Applicant argues, regarding claim 1, that nothing in the cited references teaches, discloses or suggests “at least one authorization message, the authorization message identifying one of the multi-layer tokens and including performance data”; derive “a first decrypted data layer from the first of the encrypted data layers of the one multi-layer token”; extract “...the at least one rule from the first decrypted data layer”; and confirm “that the performance data is consistent with the at least one rule”.
Examiner respectfully disagrees.
Dill teaches at least one authorization message, the authorization message identifying one of the tokens and including performance data; (par 23, 12 “payment token”, 13 “PAN based values and token based values”, 42 “After the token is received by the token requester, the token may be provided to a merchant to conduct a payment transaction. The token may then be subsequently provided to an acquirer, payment processing network, and/or an issuer in an authorization request message and/or clearing messages. In some cases, the token may be replaced by a real PAN before an authorization or clearing message is received by an issuer.”)
Mont teaches deriving a first decrypted data layer from one of the multi-layer tokens. (par 22 “to repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed.”)
Dill teaches extract the database pointer and the at least one rule; (par 104 “The token registry database 202A may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token. The token registry database 202A and the token processing computer 202B may be configured to provide services associated with the token registry including, for example, payment account registration, token generation, token issuance, token authentication and activation, token exchange, token routing, token assurance level generation, token life-cycle management, and token processing to the entities that are registered with the network token system 202. In some embodiments, different entities can communicate with and obtain services provided by the network token system 202 using their respective interfaces with the network token system 202.”, 33) 
Hall teaches confirming that the performance data is consistent with the at least one rule; (par 80-84 “Block 814 depicts a determination whether the login request includes the travel ID that (in other words a rule – or a set list of what is allowed), 104, 33)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont and Hall in order to obtain greater transaction security.
Applicant argues, regarding claim 1, that Dill does not teach extracting the database pointer and excising the predetermined data value from the secondary database. 
Examiner respectfully disagrees.
Dill teaches extracting the database pointer and excising the predetermined data value from the secondary database. (par 104, 33 “when a token is passed to the payment processing network, the payment processing network can validate the token, exchange the token with the original 16-digit PAN, and provide a connection between authorization, risk, settlement and administration of the payment tokens”.)
Applicant argues that is no motivation to combine the various references.
Examiner respectfully disagrees.
We note, firstly, that the references are in analogous fields.  When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. In re Dance, (CA FC) 48 USPQ2d 1635 (10/30/1998).  Further, express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious. In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).
Applicant argues that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims recite authorizing a token for a transaction.
Specifically, the claims recite receiving an authorization message, extracting a pointer, confirm that performance data is consistent with a rule, locate a secondary database, excising a data value. This is a method of organizing human activity because authorizing a transaction for value is a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value is a commercial or legal interaction which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as server, server, memory, network interface, and processor of claim 1, and the computer-readable medium of claim 9, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving an authorization message, extracting a pointer, confirming that performance data is consistent with a rule, locating a secondary database, excising a data value. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Additionally, the deriving of the first decrypted layer, in claims 1-3, 5-7, 9-10, does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Further, the step of the deriving of the first decrypted layer, in claims 1-3, 5-7, 9-10, does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a server or system, claims 5-8 are directed toward a method, and claims 9-12 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite authorizing a token for a transaction.
Specifically, the claims recite receiving an authorization message, extracting a pointer, confirm that performance data is consistent with a rule, locate a secondary database, excising a data value. This is a method of organizing human activity because authorizing a transaction for value is a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as server, server, memory, network interface, and processor of claim 1, and the computer-readable medium of claim 9, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving an authorization message, extracting a pointer, confirming that performance data is consistent with a rule, locating a secondary database, excising a data value. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Additionally, the deriving of the first decrypted layer, in claims 1-3, 5-7, 9-10, does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the server and the deriving of the decrypted layer perform the steps or functions of receiving an authorization message, confirming that performance data is consistent with at least one rule, locating a secondary data base, extracting a pointer, excising a data value. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Further, the step of the deriving of the first decrypted layer, in claims 1-3, 5-7, 9-10, does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. Therefore, the claim is not patent eligible.
Dependent claims, 2-4, 6-8, and 10-12 further describe the abstract idea of authorizing a transaction for value. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 5, and 9 –
The claims recite, “locate a secondary database via the database pointer”.  The said recitation is not supported by the Specification.  See, e.g., par 24 of the PgPub, reciting extracting the pointer to the secondary database, but not using the said pointer to locate the secondary database.
Claims 2-4, 6-8, and 10-12 are rejected under similar criteria as each depends from claims 1, 5 or 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al (US 2015/0032626) in view of Babonneau et al (US 2007/0058548) further in view of Mont et al (US 2003/0056108) and Hall et al (US 2007/0169175).
Regarding claims 1, 5, and 9 –
Dill teaches a message processing server (abs) comprising:
a memory storing a token database of tokens, each said token including a database pointer and at least one rule (par 104, 33); 
a network interface; (par 11, 34) and
a message processor coupled to the memory and the network interface and configured to:
receive, via the network interface, at least one authorization message, the authorization message identifying one of the tokens and including performance data; (par 23, 12, 13, 42)
extract the database pointer and the at least one rule; (par 104, 33) 
locate a secondary database via the database pointer; (par 80-84, 104, 33) and
excise the predetermined data value from the secondary database. (par 104, 33)
Dill does not specifically teach that the tokens are multi-layer tokens.
Babonneau teaches that the tokens are multi-layer tokens (par 60).
It would be obvious to one of ordinary skill in the art to combine Dill with the multilayer tokens of Babonneau in order to obtain greater transaction security.
Dill does not specifically teach a primary encrypted data layer including the first encrypted data layer. 
Mont teaches a primary encrypted data layer including the first encrypted data layer. (par 22)
Dill does not specifically teach deriving a first decrypted data layer from a first of the encrypted data layers of the one token.
Mont teaches derive a first decrypted data layer from a first of the encrypted data layers. (par 22, claim 30)
Dill not specifically teach a decrypted data layer.
Mont teaches a decrypted data layer. (par 22, claim 30)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont in order to obtain greater transaction security.
Dill does not specifically teach confirming that the performance data is consistent with the at least one rule.
Hall teaches confirming that the performance data is consistent with the at least one rule; (par 80-84, 104, 33)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont and Hall in order to obtain greater transaction security.
Regarding claims 2, 6, and 10 –
Babonneau teaches the one multi-layer token and identifying the predetermined data value, (par 60).
Mont teaches receive from a communications device, via the network interface, a validation request for validation, the validation request including a master cryptographic key; (par 33-46)
derive a primary decrypted data layer from the one multi-layer token by decrypting the primary encrypted data layer with the master cryptographic key; (par 22, claim 30)
Mont teaches a primary encrypted data layer including the first encrypted data layer (par 22)
Dill teaches extract the predetermined data value from the primary decrypted data layer; (par 104, 33)
provide the communications device, via the network interface, with the extracted predetermined data value; (par 22, 42)
receive a validation confirmation message from the communications device, via the network interface, in response to the extracted predetermined data value, (par 176) 
save the primary decrypted data layer in the token database. (par 104, 33)
Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al (US 2015/0032626) in view of Babonneau et al (US 2007/0058548), Mont et al (US 2003/0056108) and Hall et al (US 2007/0169175) further in view of Owens et al (US 2009/0198991).
Regarding claims 3, 7, and 11 –
Dill and Babonneau in view of Mont and Hall teach as above.
Owens teaches that the token database includes a plurality of the first cryptographic keys each associated with respective one of the multi-layer tokens, (par 44) and the message processor is configured to:
locate a first cryptographic key associated with one multi-layer token in the token database, in response to the receiving at least one authorization message. (par 44) 
Mont teaches derive the first decrypted data layer by decrypting the first of the encrypted data layers with the located first cryptographic key. (par 33, 44).
It would be obvious to one of ordinary skill in the art to combine Dill with the multilayer tokens of Babonneau and the cryptographic keys of Mont and rules of Hall with Owens in order to obtain greater transaction security.
Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al (US 2015/0032626) in view of Babonneau et al (US 2007/0058548) further in view of Mont et al (US 2003/0056108), and Hall et al (US 2007/0169175) Dierks (US 2008/0183593).
Dill, in view of Babboneau and Mont and Hall teaches as above.
Regarding claims 4, 8, and 12 –
Dierks teaches adding to the secondary database at least one new database record reflecting a withdrawal of funds from the secondary database in an amount of the predetermined data value, and adding to the primary database at least one new database record reflecting a deposit of funds to the primary database in an amount of the predetermined data value. (par 14, 42, 66, 75)
It would be obvious to one of ordinary skill in the art to combine Dill with the cryptographic keys of Mont and Owens along with the rules of Hall and the records of Dierke in order to obtain greater transaction security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyle et al (US 2015/0081567) teach, inter alia, multi-layers tokens, where each layer is decrypted by a different party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685